ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Elchuk on 11/15/2021.

Claims 1-12 and 14-20 have been amended to:

1.	(Currently Amended) A fluid turning system adapted for communication with a pump, the fluid turning system comprising:
	a housing having mating first and second housing components, the housing configured to receive 
	an independent, ring-like flow turning element removably housed within one of the first and ring-like flow turning element having a plurality of curved, circumferentially spaced vanes extending radially and projecting into a flow path of the flowing fluid curved, circumferentially spaced vanes configured to impart flowing fluid to help prevent contaminants in the flowing fluid from adhering to downstream system components.

2.	(Currently Amended) The fluid turning system of claim 1, wherein:
	the first housing component comprises a lower outer housing component; and
	the second housing component comprises an upper outer housing component.

3.	(Currently Amended) The fluid turning system of claim 2, wherein:
	the lower outer housing component includes an interior cavity configured ring-like flow turning element.

4.	(Currently Amended) The fluid turning system of claim 3, wherein the interior cavity is formed in the lower outer housing component, and wherein the ring-like flow turning element is positioned within the interior cavity and captured in the interior cavity by a lower wall portion of the upper outer housing component.

5.	(Currently Amended) The fluid turning system of claim 1, wherein the ring-like flow turning element includes a reduced diameter inlet portion 

6.	(Currently Amended) The fluid turning system of claim 1, wherein the curved, circumferentially spaced vanes project from an inner wall portion of the ring-like flow turning element.

fluid turning system of claim 2 
	the lower outer housing component includes a first and
	the upper outer housing component includes a second circumferential groove that aligns with the first first second circumferential groove enable an external fastener to be secured therein to hold the upper and lower outer housing components together when aligned.

8.	(Currently Amended) The fluid turning system of claim 2, wherein the upper outer housing component comprises a barbed portion configured to engage 

9.	(Currently Amended) The fluid turning system of claim 2, wherein the upper outer housing component includes a flange which seats against the lower outer housing component when the upper and lower outer housing components 

10.	(Currently Amended) The fluid turning system of claim 5 reduced diameter inlet portion comprises at least one curved surface 

and configured to remove a fluid from within the wellbore landfill pump system comprising:
	an upper housing component;
	a lower housing component securable to the upper housing component; and
	
	an removably disposed within one of the upper and lower housing components, and retained therein by the other one of the upper and lower housing components when the upper and lower housing components are assembled and secured together, curved, circumferentially spaced vanes extending radially and projecting into a flow path of the fluid vane curved, circumferentially spaced vanes extending over a full length of the ring-like flow turning element configured to impart system components 

12.	(Currently Amended) The landfill pump system of claim 11, wherein the ring-like flow turning element is disposed within the internal cavity.

14.	(Currently Amended) The landfill pump system of claim 11, wherein the ring-like flow turning element includes a reduced diameter inlet portion configured to accelerate ring-like flow turning element.

15.	(Currently Amended) The landfill pump system of claim 12, wherein the upper configured to engage surface 

16.	(Currently Amended) The landfill pump system of claim 12, wherein:
	the lower first and
	the upper second circumferential channel first first second circumferential channel when aligned.

17.	(Currently Amended) A flow turning system for use with a discharge conduit operably associated with a discharge port of a fluid pump, the flow turning system comprising 
	an upper outer housing component;

	an independent, ring-like flow turning element removably disposed of retained therein by the other one of the upper and lower outer housing components when the upper and lower outer housing components are assembled and secured together, 
	the ring-like flow turning element having a plurality of curved extending radially and projecting into a flow path of a vane of curved, circumferentially spaced length portion of the ring-like flow turning element to form ring-like flow turning element, and configured to impart system components 

18.	(Currently Amended) The flow turning system of claim 17, wherein the upper outer housing component includes a barbed portion configured to engage 

19.	(Currently Amended) The flow turning system of claim 17, wherein the lower ring-like flow turning element is seated within the internal cavity and held therein by the upper outer housing component.

20.	(Currently Amended) The flow turning system of claim 17, wherein the fluid is coupled to at least one of the upper outer housing component and .

Reasons for Allowance
	Claims 1-12 and 14-20 are allowed in view of the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor fairly render obvious the combination(s) set forth in the independent claims. In particular the prior art does not teach a ring-like flow turning element removably disposed within a first housing component and retained therein by a second housing component, and configured with a plurality of curved, circumferentially spaced vanes extending radially and projecting into a flow path of a fluid so as to impart a swirling, circumferential flow to the fluid in combination with the other claim limitations.
The closest prior art of record concerning the provision of a ring-like element comprising swirl-inducing vanes is that of US 20090065431 (Bakke) (see Fig. 7-8 in conjunction with paragraph [0038]), however, Bakke fails to teach the particular curvature of the vanes, and similarly, Bakke fails to teach the limitation(s) concerning the housing components/housing assembly with respect to the ring-like element.
see Fig. 6), however, Schneider fails to teach a reasonably corresponding ring-like configuration of the vanes/vane element, and similarly, Schneider fails to expressly teach wherein the swirl vanes are removably disposed within the first housing.
The closest prior art of record concerning the provision of a ring-like element comprising vanes disposed at least partially within a first housing and retained therein by a second housing is that of US 20180149177 (Moger) (see Fig. 10-16), however, the vanes of the ring-like element per Moger are axially disposed and/or not configured as a plurality of curved, circumferentially spaced vanes extending radially and projecting into a flow path of a fluid so as to impart a swirling, circumferential flow to the fluid [e.g., the circumferentially spaced vanes per Moger are configured so as to inhibit swirl/vortex formation, which is opposite to the effect(s) caused by the specific configuration of the circumferentially spaced vanes per the claimed invention(s)].
In conclusion, the claimed invention(s) may be regarded as a novel and inventive system/assembly for imparting swirling, circumferential fluid flow to help prevent contaminants from adhering to downstream system components [e.g., the specific configuration of the ring-like flow turning element and/or the curved, radially extending vanes of the ring-like flow turning element in conjunction with the assembly of the housing components enables a distinct fluid flow profile through the flow turning system(s), which in turn, achieves a particular degree of contaminant buildup prevention/reduction/control for the flow turning system(s)].


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747